Citation Nr: 0620088	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, to include as secondary to service-connected 
residuals of a right ankle sprain.

2.  Entitlement to service connection for non-toxic 
multinodular goiter (hypothyroidism), to include a result of 
exposure to ionizing radiation.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right ankle strain.

4.  Entitlement to a disability rating in excess of 10 
percent for residuals of a thoracic spine injury with 
traumatic degenerative changes.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to December 
1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office & Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.  The claims files were 
subsequently transferred to the RO in Newark, New Jersey.

In her VA Form 9, received in April 2004, the veteran checked 
the box indicating that she wished to have a Board hearing in 
Washington, DC.  However, in parentheses she indicated that 
she did not want to appear in person and wanted the Board to 
make a determination based on the case record.  Thus, the 
Board assumes that the veteran has not requested a Central 
Office hearing and will proceed with appellate consideration 
of her claims.  

The issue of entitlement to service connection for non-toxic 
multinodular goiter is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of record indicating that the 
veteran has a current left knee disorder.

2.  Residuals of a right ankle strain are manifested 
primarily by complaints of severe pain and instability, with 
objective evidence of no more than slight limitation of 
motion and no objective findings of joint instability, 
ankylosis, malunion of the os calcis or astragalus, or 
nonunion or malunion of the tibia or fibula.

3.  Neither the former criteria for evaluating back 
disabilities, in effect when the veteran filed her claim for 
an increased disability rating, nor the revised criteria, 
which became effective in September 23, 2002 and September 
26, 2003, are more favorable to the veteran's claim for an 
increased disability rating for residuals of a thoracic spine 
injury.

4.  Residuals of a thoracic spine injury with traumatic 
degenerative changes are manifested by subjective complaints 
of pain, and at most moderate limitation of motion 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by active service and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right ankle strain have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).

3.  The criteria for a disability rating in excess of 10 
percent for residuals of a thoracic spine injury with 
traumatic degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5235-5243 (2005); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5291, 5295 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the RO sent letters to 
the veteran in May 2003 and May 2004 which asked her to 
submit certain information, and informed her of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate her claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
she had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help her get 
evidence such as medical records, but that she was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
veteran what she needed to show for service connection on 
direct, secondary and presumptive bases in the May 2003 
letter and what she needed to show for increased ratings in 
the May 2004 letter.  In view of this, the Board finds that 
the Department's duty to notify has been fully satisfied with 
respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of the claim.  That was accomplished in the case 
of her claims for service connection, as the May 2003 letter 
was sent to the veteran prior to the issuance of the July 
2003 rating decision.  However, she was not provided a VCAA 
letter specifically addressing claims for increased ratings 
until May 2004, subsequent to the July 2003 rating decision.  
However, the Board finds that, under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of her claims for increased disability 
ratings.  Therefore, the Board finds that any defect with 
respect to the timing of the receipt of the VCAA notice 
requirements for her claims for increased disability ratings 
is harmless error in this case.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection and increased 
disability ratings, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating in the case of service connection claims or for 
effective dates for all the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for a left knee disability, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Likewise, as the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claims for increased disability ratings, any 
questions as to the appropriate effective dates to be 
assigned are rendered moot.  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which she 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA treatment records and VA examination 
reports.  The veteran has not alleged that there are any 
other outstanding medical records.  Accordingly, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.



Analysis

Service Connection

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Although the veteran claims to have developed a left knee 
disability secondary to her service-connected right ankle 
disability, the Board finds that the preponderance of the 
evidence is against her claim.

Initially, service medical records are negative for any 
relevant complaints, findings, treatment or diagnoses 
regarding a left knee disability.  The veteran did undergo a 
medical board evaluation in February 1996 for chronic right 
ankle pain and mechanical low back pain and a physical 
evaluation board separation examination in June 1996 for the 
same disabilities.  However, the June 1996 separation medical 
examination report is negative for any relevant complaints or 
finding of left knee abnormality.  Moreover, under the 
section entitled "Summary of Defects and Diagnoses", the 
only things that were listed were her right ankle and 
mechanical low back pain.  The evidence appears to show no 
chronic left knee disability in service.

The veteran has asserted that her left knee disability has 
developed as a result of her service-connected right ankle 
disability.  She was requested to submit evidence of a 
current left knee disability by VA letter dated in May 2003.  
However, she has not submitted any medical evidence of a 
current left knee disability or indicated that any such 
evidence is available.  Moreover, VA treatment records, 
dating from December 1999 to April 2003, show that she 
complained of bilateral knee pain on one occasion in April 
2003 without a corresponding diagnosis and the May 2003 VA 
orthopedic examiner, while noting her complaints of bilateral 
knee aches, found no evidence of left knee effusion, 
tenderness, or instability.  Left knee range of motion was 
found to be from 0 to 125 degrees and the left knee jerk was 
absent.  However, the examiner found the physical examination 
of the left knee to be normal and there was no relevant 
diagnosis.  Service connection requires the existence of a 
current acquired disability, which is not shown by the 
evidence of record.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
preponderance of the evidence is against service connection 
for a left knee disability on either a direct or secondary 
basis.  38 U.S.C.A. § 5107(b).



Increased Ratings

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Right Ankle

The veteran's service-connected residuals of a right ankle 
strain are currently evaluated as 10 percent disabling 
pursuant to Diagnostic Code 5271, ankle limitation of motion.  
Under the provisions of this Code, a 10 percent evaluation is 
warranted for moderate limitation of motion and a maximal 20 
percent evaluation is warranted for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

Other potentially applicable Diagnostic Codes, that provide 
higher evaluations, include:  Diagnostic Code 5270, ankylosis 
of the ankle; Diagnostic Code 5262, malunion of the tibia and 
fibula with ankle disability; Diagnostic Code 5272, 
subastragalar or tarsal joint ankylosis; Diagnostic Code 
5274, os calcis or astragalus malunion; Diagnostic Code 5274, 
astragalectomy.  However, the medical evidence does not show 
ankylosis of the left ankle, or tarsal joint or malunion or 
nonunion of the left tibia and fibula.  Nor is there any 
evidence of os calcis, astragalus malunion or astragalectomy.  
Accordingly, the Board finds that these Codes are not more 
appropriate to evaluate the veteran's right ankle disability.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993).

Reviewing all of the evidence of record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 10 percent for residuals of a right ankle 
strain under Code 5271 and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
The May 2003 VA examiner reported that she can dorsiflex to 
10 degrees and plantar flex to 55 degrees, without pain.  
According to 38 C.F.R. § 4.71, Plate II, normal ankle 
dorsiflexion is to 20 degrees and normal ankle plantar 
flexion is to 45 degrees.  In reaching this conclusion, the 
Board acknowledges the veteran's subjective complaints of 
pain with motion, joint instability, and swelling; however, 
there is no objective evidence of any more than moderate 
limitation of right ankle dorsiflexion, or of any painful 
motion, incoordination, lack of endurance, weakness or 
fatigability that would indicate functional loss equivalent 
to marked limitation of motion.  Moreover, the May 2003 VA 
examiner noted that the veteran's gait was normal and that 
physical examination of the right ankle was normal.  Given 
the veteran's complaints of pain, instability and swelling in 
the ankle, as well as the objective evidence of no more than 
moderate limitation of right ankle dorsiflexion, the Board 
finds that the veteran's residuals of a right ankle sprain 
warrant no more than the currently assigned 10 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271; DeLuca, supra. 



Residuals of a Thoracic Spine Injury

During the course of this appeal, VA revised the criteria for 
evaluating spine disorders.  Initially, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  In addition, 
effective September 26, 2003, further changes have been made 
to the remaining criteria for evaluating spinal disorders.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003).  These 
revisions consist of a new rating formula encompassing such 
disabling symptoms as pain, ankylosis, limitation of motion, 
muscle spasm, and tenderness.  Additionally, associated 
neurological abnormalities (e.g., bowel or bladder 
impairment) are now to be separately evaluated.  These 
changes are listed under Diagnostic Codes 5235-5243, with 
Diagnostic Code 5243 now embodying the recently revised 
provisions of the former Diagnostic Code 5293 (for 
intervertebral disc syndrome). 

The February 2004 statement of the case indicates that the RO 
has considered both the old and new regulations in making its 
determination.  The Board finds that its consideration of 
both the new and old criteria is therefore not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected residuals of a thoracic spine 
injury with traumatic degenerative changes is currently 
evaluated as 10 percent disabling under the provisions 38 
C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 and 5295, in 
effect at the time she filed her claim.  

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2005).

Diagnostic Code 5003 provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints.  
In the absence of limitation of motion, a 20 percent rating 
will be assigned with x-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  The rating criteria 
provides that the 20 percent rating based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.

The old criteria under the provisions of Diagnostic Code 5295 
provide a 10 percent disability rating for lumbosacral strain 
with characteristic pain on motion.  A 20 percent disability 
rating was warranted with evidence of muscle spasm on extreme 
forward bending, loss of unilateral lateral spine motion, in 
standing position.  A maximum 40 percent disability rating 
was also assigned for severe lumbosacral strain, with listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  

Under former Diagnostic Code 5291, limitation of dorsal spine 
motion, a maximum 10 percent rating is warranted for either 
moderate or severe limitation of motion of the dorsal spine.  

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that the veteran has consistently 
complained of daily low back pain that radiates into her 
lower extremities.  However, the May 2003 VA examination 
report shows that the veteran was able to flex to at least 80 
degrees without evidence of pain, which would not warrant a 
higher disability rating under either the former or revised 
criteria.   Moreover, the competent medical evidence does not 
contain objective findings indicating favorable or 
unfavorable ankylosis of the veteran's spine.  In considering 
whether the veteran sustained any additional functional loss 
as a result of her low back disability under the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the Board again 
notes that the VA examination report does not indicate any 
objective evidence of pain on motion, weakness, excess 
fatigability or incoordination despite the veteran's 
complaints.  The Board finds that the current disability 
rating of 10 percent adequately considers and encompasses any 
limitation of motion due to pain or any associated functional 
loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. at 
206.

With respect to the "old" criteria, the Board finds that a 
rating in excess of 10 percent is not warranted.  As 
previously noted a maximum 10 percent rating is warranted for 
severe limitation of motion of the dorsal spine.  Thus, a 
rating in excess of 10 percent is not warranted under 
Diagnostic Code 5291.  If the Board were to rate the dorsal 
(thoracic) spine by analogy under Diagnostic Code 5295, 
lumbosacral strain, a rating in excess of 10 percent would 
not be warranted.  In this regard, there is no evidence 
showing that the dorsal spine is strained with muscle spasms 
on extreme forward bending, loss of lateral spine motion, 
unilateral in a standing position.  Medical reports from 1999 
to 2003 show that the veteran had no reported lumbar muscle 
spasms.

With respect to the "new" criteria, the Board finds that 
the competent medical evidence does not reflect that the 
service-connected low back disorder is manifest by forward 
flexion of the thoracolumbar spine to 60 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.  The 
evidence primarily shows that the veteran had lumbar flexion 
to 80 degrees.  He was also noted to have extension to 25 
degrees and side bending to 20 degrees.  There was no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  
Consequently, the veteran is not entitled to a rating in 
excess of 10 percent under the "new" schedular criteria for 
evaluating spine disorders pursuant to the General Rating 
Formula for Diseases and Injuries of the Spine.

Moreover, there is no evidence that the veteran's service-
connected spine injury results in any intervertebral disc 
syndrome.  Thus, a higher rating under the old or revised 
code for intervertebral disc syndrome is not for application.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 10 percent for her 
service-connected residuals of a thoracic spine injury with 
traumatic degenerative changes under the "old" or the 
"new" rating codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in evaluating these claims, the Board notes that 
there is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  Therefore, the 
Board will not consider the question of entitlement to an 
extraschedular evaluation for either service-connected 
disability.


ORDER

Service connection for a left knee disability is denied.

An increased disability rating for residuals of a right ankle 
strain is denied.

An increased disability rating for residuals of a thoracic 
spine injury with traumatic degenerative changes is denied.


REMAND

The veteran contends that her currently diagnosed non-toxic 
multinodular goiter is the result of inservice exposure to 
ionizing radiation.  

A review of the claims files reveals that the veteran's 
current non-toxic multinodular goiter was initially diagnosed 
in February 2002, many years after her discharge from service 
in December 1996.  However, the evidence of record raises the 
issue of service connection for non-toxic multinodular goiter 
on either a direct basis or on a chronic disease presumptive 
basis.  There is no medical opinion of record addressing 
these possible bases for service connection.  

At her November 1995 annual gynecological examination in 
service, the veteran's thyroid was found to be enlarged by at 
least 2 times.  There was no evidence of focal masses and no 
recent significant weight changes; however, the examiner 
recommended the veteran have follow-up thyroid function 
testing.  There is no evidence of any follow-up lab results.  
A November 1996 request for an internal medicine consultation 
indicates that the veteran had persistent increased ESR 
values with a mildly elevated T4 value.  The request asked 
that the veteran be evaluated for a possible etiology.  There 
is no corresponding consultation report of record.  A 
December 1996 gynecological examination report indicates that 
examination of the veteran's thyroid was normal.  

After her discharge in December 1996, the veteran underwent a 
VA general medical examination in April 1997.  The report of 
that examination indicates that some enlargement of the right 
lower lobe of her thyroid had been noted at the time of a 
December 1996 routine examination, but that contemporary 
thyroid function tests were normal.  Physical examination 
revealed slight nontender enlargement of the right lobe of 
the thyroid gland with no clinical evidence of abnormal 
thyroid function.  The examiner diagnosed right thyroid lobe 
enlargement, representative of probable benign thyroid 
adenoma and recommended that the veteran undergo a CT scan of 
the cervical region and a thyroid evaluation.  A February 
2001 VA treatment record indicates that the veteran's thyroid 
had been enlarged without symptoms.  She was initially 
diagnosed with a goiter in February 2002.  A May 2003 VA 
examination report merely notes the veteran's initial 
diagnosis was one and a half years prior to the examination 
and diagnosed hypothyroidism with multinodular goiter.  

It is unclear from the medical evidence of record whether the 
veteran's non-toxic goiter had its initial onset in service.  
For the above reasons, the veteran should be afforded a VA 
endocrinology examination and an opinion should be requested 
discussing the etiology of any diagnosed non-toxic 
multinodular goiter.   

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
endocrinology examination to determine 
the nature and etiology of the veteran's 
currently diagnosed non-toxic 
multinodular goiter (hypothyroidism).  
The examiner should review the claims 
folders, with particular attention to the 
November 1995 service gynecological 
examination report and the April 1997 VA 
examination report.  Based on this review 
of the record, the examiner is asked to 
opine whether it is as likely as not that 
the veteran's currently diagnosed non-
toxic multinodular goiter either had its 
onset in service.

The examiner should provide a complete 
rationale for all opinions given.  If the 
examiner is unable to give an opinion 
without resorting to speculation, the 
report should so state.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


